   Case 14-70031-SCS       Doc 48    Filed 04/25/19 Entered 04/25/19 10:54:32       Desc Main
                                    Document      Page 1 of 1


              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

In re: James Garland Mckechnie                                        Case No.: 14-70031-SCS

                                                                      Chapter 13




                   REPORT OF DEPOSIT OF UNCLAIMED FUNDS


      Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the trustee

herein submits a check payable to "Clerk, United States Bankruptcy Court" representing

unclaimed funds to be deposited by the Clerk of Court into the Treasury of the United States. Said

funds are subject to withdrawal as provided by 28 U.S.C. 2042 and shall not escheat under any

state law. The unclaimed funds represent the dividend(s) due and payable to:


             Creditor's Name and Address                         Amount of Dividend

             James Garland Mckechnie                                   $891.63
             5112 Quaker Drive
             Suffolk, VA 23437




                                                                   /s/ R. Clinton Stackhouse, Jr.
Dated: April 25, 2019                                                    Chapter 13 Trustee
